Citation Nr: 0946778	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back injury.

3.  Entitlement to service connection for bilateral knee 
injury.

4.  Entitlement to service connection for numbness of both 
legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the claims.

In July 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

The claims were remanded by the Board in September 2008 for 
additional development and to address due process concerns.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back 
injury, a bilateral knee injury, and numbness of both legs 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Board resolves reasonable doubt by finding that bilateral 
hearing loss is etiologically related to active service.  



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  For certain chronic 
disorders, such as hearing loss and other organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran contends that he has bilateral hearing loss as a 
result of service.  He reports being a small arms instructor 
at Camp Maxie, Texas, where he was exposed to noise on the 
rifle range for three days without hearing protection.  The 
Veteran contends that he was on the range for eight to nine 
hours each day, during which there was constant firing of 
weapons.  He asserts that he has had problems since then, 
though there was no evidence of treatment in service because 
he assumed his hearing would return.  See March 2004 VA Form 
21-4138; January 2008 VA Form 9; July 2008 hearing 
transcript.  

The Board finds that the Veteran is competent to report that 
he was exposed to acoustic trauma while in service, and is 
also competent to state that he has experienced a decrease in 
hearing acuity since that time.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  

The Board acknowledges that there are no service treatment 
records in the claims folder.  These records were requested 
from the National Personnel Records Center (NPRC) in April 
2004.  The NPRC provided a response that same month, 
indicating that the record was fire related and there were no 
service medical records (SMRs) or records from the Office of 
the Surgeon General (SGO).  See VA Form 3101.  

In cases where the Veteran's service treatment records are 
unavailable through no fault of her own, there is a 
"heightened duty" to assist in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

The post-service medical evidence of record reveals that the 
Veteran has bilateral hearing loss that meets VA standards.  
See e.g., July 2006 and April 2009 VA compensation and 
pension (C&P) audio examination reports.  The question to be 
resolved, therefore, is whether his bilateral hearing loss is 
related to active service.  On that issue, there are several 
medical opinions of record.  

At the time of the July 2006 VA C&P audio examination, the 
Veteran's claims folder was not available for review.  The VA 
examiner noted that the first audiometric evidence available 
was dated in August 2001, 56 years after military service.  
The examiner concluded that an opinion regarding the 
likelihood of military noise-induced hearing loss could not 
be made without resort to mere speculation.  

The RO subsequently provided the July 2006 VA examiner with 
the Veteran's claims folder for review.  The VA examiner 
noted that the Veteran separated from the military in 1942 
and that the first audiometric data available for review 
post-military service was in December 2001, some 64 years 
following the two years served (not 56 years as incorrectly 
noted in the original report).  The examiner also noted that 
there was no evidence available to support or dispute the 
claim, but that it was unlikely an individual who acquired 
hearing loss while serving in the Army would wait 64 years to 
file a claim.  The examiner determined that if the Veteran 
experienced problems with his hearing over the past 64 years, 
it is likely that he would have sought medical care prior to 
the fall of 2001.  The examiner found that if such evidence 
is available, it could provide support for the claim.  
Ultimately, the VA examiner concluded that the Veteran's 
hearing loss was less than likely a result of military noise 
exposure.  See August 2006 addendum report.  

As noted in the Board's prior decision, the August 2006 
addendum to the July 2006 examination report appears to be 
based on assumptions unsupported by the record.  In this 
regard, the Board found that the audiologist did not obtain a 
complete history from the Veteran and that it appeared the 
audiologist rested the opinion on the assumption that the 
Veteran was claiming that his hearing loss began many years 
after service, though the claims file contained statements 
that the Veteran experienced diminished hearing since the 
three days he spent on the firing range while in service.  
The Board determined that the assumption about the nature of 
the claim was incorrect and that the opinion was not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 4612 (1993).  
The Board concluded that a new examination and opinion were 
needed.  

A VA C&P audio examination was conducted in April 2009, at 
which time the Veteran's claims folder was available and 
reviewed.  The examiner reported that review of the claims 
file revealed no audiological evidence during the Veteran's 
active military service (1942-1946) and, therefore, an 
opinion regarding the etiology of hearing loss cannot be made 
without resort to mere speculation.  

A VA C&P ear diseases examination was conducted in May 2009, 
at which time the Veteran's claims folder was again available 
and reviewed.  The examiner determined that the Veteran's 
bilateral hearing loss was most likely permanently aggravated 
by noise exposure sustained during his military career from 
1942 to 1946.  The examiner provided the following rationale 
for the opinion.  The examiner reported finding no historic 
audiograms but noted the Veteran's statement (that after 
three days of noise exposure as a coach on a firing ranged 
caused hearing loss) was correct.  The examiner noted that 
initially, noise exposure causes what is called a temporary 
threshold shift where there is temporary deafness, sometimes 
numbness of the ears, and tinnitus.  This usually resolves 
within 72 hours and this sort of sequence is repeatable until 
the cochlear reserve is spent, at which time the hearing loss 
becomes permanent.  The Veteran had subsequent exposure to 
additional noise in his career as a law enforcement officer, 
and this would certainly contribute to the ongoing cochlear 
damage.  After age 75, it is generally impossible to separate 
noise damage from presbycusic change, but in 2004, at age 79, 
he had no recovery about 4000 CPS in either ear to suggest 
preexisting noise damage.  All this being said, the examiner 
speculated that the noise exposure the Veteran sustained 
during service contributed to his current hearing condition 
insofar as it reduced the cochlear reserve from which he 
could subsequently recover.  

In summary, the July 2006 and April 2009 VA examiners could 
not provide an opinion regarding the etiology of hearing loss 
without resorting to mere speculation.  These are not 
considered opinions against the claim; rather the VA 
examiners are stating that an opinion cannot be rendered.  
Also, as noted above, the August 2006 addendum report is not 
probative due to an incorrect assumption about the nature of 
the claim.  This leaves the opinion provided by the May 2009 
VA examiner, who, in pertinent part, speculated that the 
noise exposure the Veteran sustained during service 
contributed to his current hearing condition insofar as it 
reduced the cochlear reserve from which he could subsequently 
recover.  The Board interprets this to mean that the 
Veteran's bilateral hearing loss was incurred in service and 
was later aggravated by subsequent noise exposure.  

In light of the Veteran's competent assertions and the May 
2009 VA examiner's opinion, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that service 
connection is warranted for bilateral hearing loss.  38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

Unfortunately, another remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2009), are met.

In the September 2008 remand, the Board determined that some 
VA treatment records had not been associated with the claims 
file.  In pertinent part, the Board instructed the RO to make 
arrangements to obtain all of the Veteran's VA treatment 
records from the 1950s to the present from the Louisiana 
facilities in Shreveport, Jennings, and Alexandria.  The RO 
was also instructed to retrieve any such records that had 
been sent to storage.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Review of the claims folder reveals that in October 2008, the 
AMC sent requests to the VA Medical Centers (VAMCs) in 
Alexandria and Shreveport and the VA outpatient clinic (OPC) 
in Jennings.  The AMC specifically requested records from the 
1950s to the present and instructed the medical facilities to 
recall any records that had been retired and to notify, in 
writing, if any records had been destroyed or were 
unavailable.  See VA Forms 10-7131.  

Further review of the claims folder reveals that the 
Alexandria VAMC provided a response in which it indicated 
that it only had records dating back to 1989.  Records dating 
from 1989 until November 2008 were sent to the AMC.  The VAMC 
in Shreveport did not provide any response and merely sent 
records dating between November 2001 and August 2008.  The 
Jennings OPC did not respond at all and no records from this 
facility were obtained.  

In light of the foregoing, the Board finds that the RO/AMC 
must request clarification from the Shreveport VAMC as to 
whether there are any records dating before November 2001.  
The Board notes at this juncture that the Veteran testified 
to receiving treatment at this facility in the 1980s and 
1990s.  See July 2008 hearing transcript.  The RO/AMC must 
also request a response from the Jennings OPC.  Recent VA 
records from the Shreveport and Alexandria VAMCs must also be 
obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's treatment 
records from the Shreveport VAMC dated 
since August 2008 and from the Alexandria 
VAMC dated since November 2008.  

2.  Make arrangements to obtain all of 
the Veteran's VA medical treatment 
records from the 1950s to the present 
from the Shreveport VAMC and the Jennings 
OPC.  If any such records have been sent 
to storage, make arrangements to retrieve 
them.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


